DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on the pending reference Application Number 16/598,281 filed on 10/10/2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As per the instant Application having Application number 16598151 the examiner acknowledges the applicant's submission of the amendment dated 05/02/2022. At this point, claims 6-7and 9-10 have been amended. Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 9, and 18, taking claim 9 as exemplary, 
Though Winograd et al., (US 2012/0072731 A1), part of the prior art made of record, teaches the use of a watermark for securing a device in paragraph [0106] through watermark extraction of a trusted device.
And though Kurn et al., (US 2019/0385268 A1), part of the prior art made of record, teaches the use of a watermark with a model in paragraph [0031] by incorporating a watermark with a 3D model.
And though VAN OLDENBORGH (US 2020/0380145 A1), part of the prior art made of record, teaches a model with a watermark in paragraph [0059] by having a trained deep neural network with a watermark.
And though Uchida et al., (Embedding Watermarks into Deep Neural Networks, June 6-9 2017, ACM, Proceedings of ICMR ’17, 269-277), part of the prior art made of record, teaches the incorporating of a watermark during a training of a model on page 270, column 1, paragraph 8 through training and embedding a watermark in a deep neural network.
The primary reason for marking of allowable subject matter of independent claims 1, 9, and 19, taking claim 9 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, data processor accelerator, and non-transitory machine-readable medium comprising:
“an interface to receive first data representing a set of training data and to receive a watermark kernel from a host processor; and a kernel executor to execute the watermark kernel on an artificial intelligence (Al) model, wherein the watermark kernel, when executed, is configured to: generate a watermark, train the Al model using the set of training data, and implant the watermark within the Al model during training of the AI model, wherein second data representing the trained Al model having the watermark implanted therein is transmitted to the host processor.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of watermarks with artificial neural networks and the use of watermarks with training, it does not teach the receiving training data with a watermark kernel and the use of a kernel executor to execute the watermark kernel on an Al model, wherein the watermark kernel, when executed, is configured to: generate a watermark, train the Al model using the set of training data, and implant the watermark within the Al model during training of the artificial intelligence model and where a watermark kernel is “a kernel is a small piece of code, provided to the DP accelerator, to be executed by the DP accelerator to perform the intended function of the kernel” (see paragraph [0020] of the instant application).
Dependent claim(s) 2-8, 10-17, and 19-21 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1, 9, and 18 upon which claims 2-8, 10-17, and 19-21 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124